DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s response filed July 20, 2021, is entered.  Applicant amended claims 1, 12 and 19.  No new matter is entered.  Claims 1-20 are pending before the Office for review. 
(2)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 depends from claim 1.  Claim 1 requires the PIN cells are arranged atop a dielectric supporting substrate surface.  Claim 3 requires an insulating layer underlying the semiconductor layer.  It’s unclear if the insulator layer is the dielectric layer or is in addition to the dielectric layer.

(3)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shim (U.S. Publication No. 2005/0139252) in view of Roizin et al. (U.S. Publication No. 2012/0292675).
	With respect to claims 1, 2, 3 and 4¸ Shim teaches a photovoltaic device (Figure 9) comprising a plurality of n-type doped regions in a first plurality of regions in a semiconductor layer, a plurality of p-type doped regions in a second plurality of regions of the semiconductor layer, where one of each of the first and second plurality are adjacent to one another to provide a plurality of PN junctions.  Figure 9 and Paragraph 89.  Shim teaches the semiconductor layer for the photovoltaic device comprises silicon, a Group IV semiconductor.  Paragraph 74.
	Shim further teaches the photovoltaic device comprises an intrinsic semiconductor between the first and second plurality of regions to separate adjacent PN junctions and provide PIN cells that are horizontally oriented, wherein the n-type doped regions are paired in direct contact with the p-type doped regions to provide the plurality of PN junctions.  Figure 9 and Paragraph 89.
Shim teaches, as seen in Figure 9, the P-I-N cells are arranged in a pedestal shape but are silent as to whether they are positioned atop a dielectric supporting substrate surface.

It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Shim with Roizin is the simple substitution of one known element for another to obtain predictable results.  Shim and Roizin both teach lateral junction solar cells formed in a semiconductor layer and on a substrate.  Roizin teaches an effective substrate arrangement is to place the semiconductor layer on a silicon oxide layer.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to utilize a semiconductor layer on silicon oxide configuration for the substrate in the device taught by Shim because Roizin teaches this to be an effective substrate arrangement, meaning the modification has a reasonable expectation of success.
	Finally, when Shim is modified in view of Roizin, as explained above, the P-I-N cells that are arranged in a pedestal shape are positioned atop the silicon oxide dielectric supporting substrate surface.
	With respect to claim 5, modified Shim teaches the intrinsic semiconductor layer is a region of the semiconductor layer.  Figure 9 and Paragraph 89.
	With respect to claim 6, modified Shim teaches the intrinsic layer is not doped.  Paragraph 10.
claims 8 and 9, modified Shim teaches the horizontally oriented PIN cells but is explicitly silent as to their length and width dimensions.
However, as per the MPEP, “where the only difference between the prior art and the claims [is] a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device [is[ not patentably distinct from the prior art device.”  MPEP 2144.04(IV)(A) (internal citation omitted).
In this case, it’s obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the PIN cells perform a current generating function independent of their specific length and width.
With respect to claims 10 and 11, modified Shim further teaches in different embodiments the device comprises a first electrode (cathode or anode) connected to one of the plurality of n-type or p-type doped regions and a second electrode (anode or cathode) connected to an other of the n-type or p-type doped regions that the first electrode is not connected to.  Figures 5 and 7.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to position an anode and cathode electrode in contact with the p-type and n-type doped regions, respectively, because Shim teaches doing so is a known photovoltaic device design technique, meaning the modification has a reasonable expectation of success.
With respect to claims 12, 13 and 14, Shim and Roizin, as combined above, teach a photovoltaic device comprising a substrate including a silicon semiconductor layer, which is a 
Shim further teaches the device comprises a plurality of n-type doped regions extending from an upper surface of the semiconductor layer to the dielectric layer in a first plurality of regions in the substrate structure and a plurality of p-type doped regions extending from the upper surface of the semiconductor layer to the dielectric layer on the substrate in a second plurality of regions in the substrate structure, wherein one of each of the first and second plurality are adjacent to one another to provide a plurality of PN junctions.  Figure 9 and Paragraph 89 and Roizin, Figure 4 and Paragraph 38.  Specifically, although the entire substrate structure is not pictured in Shim’s Figure 9, Roizin teaches this arrangement in Figure 4.
	Shim further teaches the photovoltaic device comprises an intrinsic semiconductor between the first and second plurality of regions to separate adjacent PN junctions and provide PIN cells that are horizontally oriented.  Figure 9 and Paragraph 89.  Furthermore, when Shim is modified in view of Roizin, as explained above, such that the PN and PIN junctions of Shim in Figure 9 are positioned atop the silicon oxide layer of Roizin’s substrate, the intrinsic semiconductor between the first and second plurality of regions is then arranged in a pedestal atop the dielectric layer.
	With respect to claim 15, Shim teaches the intrinsic semiconductor layer is a region of the semiconductor layer.  Figure 9 and Paragraph 89.  Shim teaches the intrinsic layer is not doped.  Paragraph 10.
With respect to claims 17 and 18, Shim teaches the horizontally oriented PIN cells but is explicitly silent as to their length and width dimensions.

In this case, it’s obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the PIN cells perform a current generating function independent of their specific length and width.
With respect to claims 19 and 20, Shim further teaches in different embodiments the device comprises a first electrode (cathode or anode) connected to one of the plurality of n-type or p-type doped regions and a second electrode (anode or cathode) connected to an other of the n-type or p-type doped regions that the first electrode is not connected to.  Figures 5 and 7.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to position an anode and cathode electrode in contact with the p-type and n-type doped regions, respectively, because Shim teaches doing so is a known photovoltaic device design technique, meaning the modification has a reasonable expectation of success.
(4)
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shim (U.S. Publication No. 2005/0139252) in view of Roizin et al. (U.S. Publication No. 2012/0292675), as applied to claims 1-6, 12-15 and 17-20 above, and further in view of Dawson-Elli et al. (U.S. Publication No. 2007/0277874).
claims 7 and 16, Examiner notes the claims are product-by-process claims.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113.  
Modified Shim teaches the semiconductor layer comprising the intrinsic semiconductor regions but is explicitly silent as to whether the silicon semiconductor layer is formed via epitaxy.
However, Dawson-Elli, which deals with photovoltaic structures, teaches epitaxial growth of silicon on a substrate is an effective way to obtain such a substrate.  Paragraph 47.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to form the silicon semiconductor layer via epitaxy because Dawons-Ellis teaches this to be an effective way to obtain such a substrate.
(5)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,644,184. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims and the patented claims are both directed toward a photovoltaic device comprising horizontally-oriented PN junctions and PIN junctions, wherein the n-type doped regions are paired in direct contact with the p-type doped regions to provide the plurality of PN junctions.  Furthermore, although .
(6)
Response to Arguments
	Applicant’s arguments are not persuasive.  Applicant argues Shim does not teach a pedestal structure due to the placement of the PN junctions within wells.  Examiner disagrees.  The claim limitation directed toward the pedestal arrangement allows for a broad interpretation and given that the PN junction defines an upright structure, it is a pedestal within the scope of the claimed invention.  Applicant is encouraged to use more descriptive language to distinguish the claimed invention.  Furthermore, Shim in view of Roizin teaches the placement of the pedestal structure atop the dielectric layer included in the SOI substrate.
	Applicant’s arguments regarding Roizin are similarly not persuasive.  Applicant argues Roizin does not address Shim’s deficiencies, but Shim is not deficient with respect to the required PN and PIN junction structure and the pedestal arrangement.  Shim in view of Roizin, as explained above, teaches the placement of the pedestal arrangement atop a dielectric layer.
(7)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796